OPINION — AG — ** WITNESSES FEES — COURT FUND — PAYABLE ** (1) INASMUCH AS THE LEGISLATURE OF THIS STATE HAS NOT SEEN FIT (1950) TO MAKE AN EXCEPTION TO THE WITNESS FEE PROVISIONS 28 Ohio St. 81 [28-81], 28 Ohio St. 82 [28-82] AS TO SALARIED PUBLIC OFFICERS AND EMPLOYEES, THAT A SHERIFF (WHO IS PAID A SALARY BY THE COUNTY), A SALARIED DEPUTY SHERIFF OR ANY OTHER SALARIED OFFICER OR EMPLOYEE OF THE COUNTY, WHO ATTENDS AS A WITNESS ON BEHALF THE STATE. (2) IF EARNED IN THE " DISTRICT COURT " OF THE COUNTY, OR IN ANY OTHER COURT OF THE COUNTY " WHERE THE COURT CLERK OF THE COUNTY IS * * * THE CLERK OF SUCH COURT " ARE PAYABLE FROM " THE COURT FUND " OF THE COUNTY AS PROVIDED IN 62 Ohio St. 321 [62-321], 62 Ohio St. 322 [62-322] (3) IF EARNED IN ANY OTHER COURT OF OR IN THE COUNTY ARE PAYABLE FROM ANY AVAILABLE APPROPRIATION MADE FOR SUCH PURPOSE UPON CLAIMS FILED WITH AND APPROVED BY THE BOARD OF COUNTY COMMISSIONERS. OPINION NO. AUGUST 28, 1925 IS WITHDRAWN. (STATE EMPLOYEE, OFFICER, DUAL COMPENSATION, COURT FUND, PUBLIC OFFICER) CITE: 28 Ohio St. 81 [28-81] (FRED HANSEN)